Motion for an order directing that the deposit made in the office of the Clerk of the County of New York, to secure the payment of a judgment obtained in this proceeding, remain as security, granted on condition that appellant either posts additional security or cash for the accumulating charges of $4,250 within 15 days after entry of this order, and without prejudice to petitioner making application for an increase in security or deposit when the security herein provided for is deemed inadequate. Concur — Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.